Citation Nr: 9903629	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for fibromyalgia with 
chronic fatigue, currently evaluated as 20 percent 
disabling.

3. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for temporomandibular 
joint dysfunction, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased (compensable) evaluation for 
allergic rhinitis with sinusitis.

6. Entitlement to an increased (compensable) evaluation for 
irritable bowel syndrome.

7. Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

8. Entitlement to an increased (compensable) evaluation for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1983 to August 
1996.

This matter returns to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1998.  The requested hearing was 
conducted in August 1998, and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in August 1997, by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

Review of the record reveals that the appellant has argued 
that her service-connected disabilities have increased in 
severity since her last examination for compensation purposes 
in January 1997.  In support of these contentions, she has 
submitted outpatient reports dated in 1997 and 1998 which 
document treatment for her disabilities.  

The United States Court of Veterans Appeals (Court) held in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), (citing Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994), that "VA regulations 
specifically require the performance of a new medical 
examination ...[when] 'evidence indicated there has been a 
material change in a disability or that the current rating 
may be incorrect.' "  Upon review of the additional 
outpatient records submitted by the appellant in support of 
her claims, the Board notes that from March to July 1997, the 
appellant's diabetes mellitus was considered to be poorly 
controlled and in April 1997, the appellant was started on 
insulin.  In May 1997, the appellant's diabetes was again 
noted to be poorly controlled and her insulin dosage was 
again increased.  Also in May 1997, the appellant was seen 
for complaints of painful feet for which she was referred to 
the Podiatry Clinic for prosthetic insoles and socks.  In 
November 1997, she was seen for complaints of severe 
headaches and severe foot pain.  In May 1998, the appellant 
was seen for complaint of severe abdominal pain and stomach 
cramps and in June 1998, she was seen for complaints of 
chronic sinusitis with 4 to 5 episodes per year.  On 
examination she complained of a frontal/periorbital headache 
and periorbital edema was noted.  The assessment was chronic 
sinusitis versus allergic rhinitis and she was provided with 
additional medication in addition to the previously 
prescribed Beconase and Benadryl.  In August 1998, the 
appellant was seen for complaints of painful feet.  On 
physical examination, it was noted that there was severe 
pronation on ambulation and the appellant was casted for 
orthotics.  These reports also reflect continuing complaints 
of increasingly severe headaches, respiratory difficulties 
and temporomandibular joint (TMJ) problems.  The Board 
further notes that on VA dental examination in January 1997, 
it appears that the appellant was to be scheduled for 
additional studies to evaluate her TMJ disorder.  However, 
later reports do not reflect whether any additional studies 
in conjunction with the dental examination were ever 
conducted and if not, why they were subsequently canceled.

The recent treatment records summarized above, when viewed in 
light of the findings noted on VA examination in January 
1997, suggest that there has been material change in the 
disabilities currently at issue.  Accordingly, in view of 
these findings and the appellant's sworn testimony regarding 
the severity of her disabilities, the Board believes that 
additional development is necessary prior to completion of 
appellate review of this case.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination').

Accordingly, in an effort to fully assist the appellant in 
the development of her case, and to extend to the appellant 
every equitable consideration, this case is REMANDED for the 
following action:

1. While this case is in remand status, 
the appellant and her representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that she should assist 
the RO, to the extent possible, in the 
development of her claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private or VA treatment for the 
disabilities currently on appeal since 
June 1998.  Efforts to obtain any 
records of treatment should be 
documented and any evidence received 
in response to this request should be 
associated with the claims folder.

3. The appellant should be scheduled for 
comprehensive VA examinations in an 
effort to determine the current nature 
and severity of her migraine 
headaches, fibromyalgia, diabetes 
mellitus, TMJ dysfunction, allergic 
rhinitis with sinusitis, irritable 
bowel syndrome, bilateral pes planus 
and chronic bronchitis.  The claims 
folder and a copy of this remand must 
be made available to, and reviewed by 
the examiners prior to the 
examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners, to include radiological 
studies and pulmonary function testing 
should be conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiners 
should review the results of any 
testing prior to completion of the 
reports.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiners 
should provide complete rationale for 
all conclusions reached.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. Thereafter, the RO should readjudicate 
the appellant's claims with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.

If the benefits remain denied, the appellant and her 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 6 -


